            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

vs.                                          Case No. 5:19-cr-24-TKW/MJF

DRAPPER LEAR

_________________________________________________________________

                    ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the magistrate judge’s Report and Recommendation (Doc. 36), to

which there have been no timely objections, and subject to the Court’s consideration

of the Plea Agreement pursuant to Fed. R. Crim. P. 11, Defendant’s plea of guilty to

Counts One, Two, Three, and Four of the Information is hereby ACCEPTED. All

parties shall appear before the Court for sentencing as directed.

      DONE and ORDERED this 24th day of September, 2019.




                                 T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
